Case 0:21-cv-60983-RS Document 1 Entered on FLSD Docket 05/10/2021 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

 JUSTIN CUNNINGHAM,                              )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )
                                                 )       Case No. 0:21-cv-60983
 LENDINGCLUB BANK, N.A.,                         )
                                                 )
       Defendant.                                )
                                 PLAINTIFF’S COMPLAINT

       Plaintiff, JUSTIN CUNNINGHAM (“Plaintiff”), by and through his attorneys, alleges the

 following against Defendant, LENDINGCLUB BANK, N.A. (“Defendant”):

                                       INTRODUCTION

    1. Count I of Plaintiff’s Complaint is based on the Telephone Consumer Protection Act, 47

       U.S.C. § 227, et seq. (“TCPA”).

    2. Count II of Plaintiff’s Complaint is based on the Florida Deceptive and Unfair Trade

       Practices Act, Fla. Stat. § 501.201 et seq. (“FDUTPA”).

    3. In describing the importance of the TCPA, Senator Hollings, the TCPA’s sponsor, said “I

       echo Supreme Court Justice Louis Brandeis, who wrote 100 years ago that ‘the right to be

       left alone is the most comprehensive of rights and the one most valued by civilized man.’”

       137 Cong. Rec. 30.821 (1991).

                                JURISDICTION AND VENUE

    4. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and 1367.

    5. This court has federal question jurisdiction because this case arises out of violations of

       federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).



                                                 1
Case 0:21-cv-60983-RS Document 1 Entered on FLSD Docket 05/10/2021 Page 2 of 10




    6. This court has supplemental jurisdiction over the state claims alleged herein pursuant to

       28 U.S.C. § 1367 it is “so related to claim in the action within such original jurisdiction

       that they form part of the same case or controversy.”

    7. Venue and personal jurisdiction in this District are proper because Defendant does or

       transacts business within this District, and a material portion of the events at issue occurred

       in this District.

                                            PARTIES

    8. Plaintiff is a natural person residing in Weston, Broward County, State of Florida.

    9. Defendant is a bank headquartered in the City of Boston, Suffolk County, Commonwealth

       of Massachusetts.

    10. Defendant acted through its agents, employees, officers, members, directors, heirs,

       successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                 FACTUAL ALLEGATIONS

    11. Within four (4) years of Plaintiff filing this Complaint, in or around August 2020,

       Defendant began calling Plaintiff’s cellular telephone at 954-629-2170, which included or

       introduced an advertisement or constituted telemarketing.

    12. Defendant calls Plaintiff from several numbers, including 754-812-3295, 754-812-3296

       and 754-812-3297, which are just three of Defendant’s many telephone numbers.

    13. When Plaintiff answers calls from Defendant, he is greeted by a message spoken by a pre-

       recorded or artificial voice with the purpose of soliciting products and services offered by

       Defendant.

    14. At all relevant times hereto, Plaintiff’s cellular telephone number 954-629-2170 was

       registered with the National Do Not Call Registry. (A true-and-correct copy of the



                                                 2
Case 0:21-cv-60983-RS Document 1 Entered on FLSD Docket 05/10/2021 Page 3 of 10




       National Do Not Call Registry confirmation is attached hereto as Exhibit A).

    15. Despite Plaintiff’s cellular telephone number being registered with the National Do Not

       Call Registry, Defendant called Plaintiff in violation of the National Do Not Call Registry.

    16. On or about August 25, 2020, Plaintiff answered one of Defendant’s calls and told

       Defendant’s human representative that Plaintiff was not interested in Defendant’s products

       or services and to stop calling Plaintiff.

    17. Despite Plaintiff’s request for Defendant to stop contacting Plaintiff, Defendant continued

       to call Plaintiff’s cellular telephone unabated.

    18. On October 20, 2020, Plaintiff’s counsel sent notice of representation and cease-and-desist

       request to Defendant via facsimile to Defendant’s facsimile number 855-770-5919, which

       Defendant received.       (A true-and-correct copy of the facsimile and its delivery

       confirmation are attached to collectively as Exhibit B).

    19. Despite Defendant receiving Plaintiff’s counsel’s notice of representation and cease-and-

       desist request, Defendant continued to call Plaintiff’s cellular telephone unabated.

    20. Plaintiff has never given to Defendant prior express written consent to contact Plaintiff as

       described herein.

    21. Even if at one point Defendant had prior express written consent to call Plaintiff’s cellular

       telephone using a pre-recorded or artificial voice, Plaintiff revoked this consent as

       described above.

    22. Even if Plaintiff provided Defendant with his cellular telephone number, Defendant failed

       to provide Plaintiff with clear and conspicuous disclosure that Defendant would contact

       Plaintiff using a pre-recorded or artificial voice.

    23. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular



                                                    3
Case 0:21-cv-60983-RS Document 1 Entered on FLSD Docket 05/10/2021 Page 4 of 10




       telephone number.

    24. None of the calls Defendant made to Plaintiff were for an emergency purpose.

    25. As a result of Defendant’s alleged violations of law by placing these automated calls to

       Plaintiff’s cellular telephone without prior express written consent, Defendant caused

       Plaintiff harm and/or injury such that Article III standing is satisfied in at least the

       following, if not more, ways:

              a. Invading Plaintiff’s privacy;
              b. Electronically intruding upon Plaintiff’s seclusion;
              c. Intrusion into Plaintiff’s use and enjoyment of his cellular telephone;
              d. Impermissibly occupying minutes, data, availability to answer another call, and
                 various other intangible rights that Plaintiff has as to complete ownership and use
                 of his cellular telephone; and
              e. Causing Plaintiff to expend needless time in receiving, answering, and
                 attempting to dispose of Defendant’s unwanted calls.

                             COUNT I:
    DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

    26. Defendant’s conduct violated the TCPA by:

           a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using a pre-

               recorded or artificial voice without prior express written consent and/or after

               revocation of such consent, in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

       WHEREFORE, Plaintiff, JUSTIN CUNNINGHAM, respectfully requests judgment be

 entered against Defendant, LENDINGCLUB BANK, N.A. for the following:

    27. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

       to and requests $500.00 in statutory damages, for each and every violation, pursuant to 47

       U.S.C. § 227(b)(3)(B).

    28. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

       Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500.00,



                                                  4
Case 0:21-cv-60983-RS Document 1 Entered on FLSD Docket 05/10/2021 Page 5 of 10




       for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

       § 227(b)(3)(C).

    29. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.

    30. Any other relief that this Honorable Court deems appropriate.


                            COUNT II:
    DEFENDANT VIOLATED THE FLORIDA DECEPTIVE AND UNFAIR TRADE
                         PRACTICES ACT

    31. Defendant violated the FDUTPA based on the following:

           a. Defendant’s above-detailed conduct amounts to deceptive acts or unfair practices

               pursuant to the FDUTPA;

           b. Defendant’s above-detailed conduct is a direct and proximate cause of Plaintiff’s

               injuries; and

           c. Plaintiff sustained actual damages as a result of Defendant’s above-detailed

               conduct.

       WHEREFORE, Plaintiff, JUSTIN CUNNINGHAM, respectfully requests judgment be

 entered against Defendant, LENDINGCLUB BANK, N.A., for the following:

    32. Actual damages in an amount to be determined at trial, pursuant to § 501.207 of the

       FDUTPA;

    33. Costs and reasonable attorneys’ fees pursuant to § 501.2105 of the FDUTPA; and




                                                   5
Case 0:21-cv-60983-RS Document 1 Entered on FLSD Docket 05/10/2021 Page 6 of 10




    34. Any other relief that this Honorable Court deems appropriate.

                                                    RESPECTFULLY SUBMITTED,


 DATED: May 10, 2021                        By: /s/ Shireen Hormozdi
                                                  Shireen Hormozdi
                                                  Florida Bar No. 0882461
                                                  HORMOZDI LAW FIRM, LLC
                                                  1770 Indian Trail Lilburn Road, Suite 175
                                                  Norcross, GA 30093
                                                  Tel: 678-395-7795
                                                  Fax: 866-929-2434
                                                  shireen@agrusslawfirm.com
                                                  shireen@norcrosslawfirm.com
                                                  Attorney for Plaintiff




                                                6
Case 0:21-cv-60983-RS Document 1 Entered on FLSD Docket 05/10/2021 Page 7 of 10




                       EXHIBIT A
Case 0:21-cv-60983-RS Document 1 Entered on FLSD Docket 05/10/2021 Page 8 of 10




                        EXHIBIT B
Case 0:21-cv-60983-RS Document 1 Entered on FLSD Docket 05/10/2021 Page 9 of 10


  From:           Jackie Laino
  To:             8557705919@fax.com
  Subject:        C&D to LendingClub
  Date:           Tuesday, October 20, 2020 11:28:00 AM


  To Whom It May Concern:

  Please cease all further communications with Justin Cunningham (Ph: 954- 629-2170). Agruss Law
  Firm, LLC represents Justin Cunningham in a claim against LendingClub. Thank you.

  Jackie Laino | Paralegal | my bio
  4809 N Ravenswood Ave, Suite 419, Chicago, IL 60640
  Tel: 312-224-4695 | Cell: 312-715-8054 | Fax: 312-253-4451
Case 0:21-cv-60983-RS Document 1 Entered on FLSD Docket 05/10/2021 Page 10 of 10


   From:               Fax.com Email To Fax
   To:                 Jackie Laino
   Subject:            Fax Confirmation -OK
   Date:               Tuesday, October 20, 2020 11:32:49 AM




   Your fax to an unknown recipient at fax number 8557705919 succeeded.

   FSID: 96544172

   Attempts made: 2
   Pages delivered: 1
   Minutes spent delivering this fax : 1.0
   The baud rate was: 9600

   The following are the attempts made and the result that occured:
   10/20/2020 - 09:32:00 - 0( Success )



   Documents being delivered:
   1   HTML Message Body
